Citation Nr: 0409817	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  99-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased disability rating for right ear 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.

3.  Entitlement to an initial compensable rating for an adjustment 
disorder with anxious features.

4.  Entitlement to an effective date earlier than October 30, 
1998, for the grant of a 10 percent evaluation for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  On 
October 31, 2001, the Board issued a decision denying entitlement 
to an increased rating for right ear hearing loss, denying 
entitlement to an initial evaluation in excess of 10 percent for 
tinnitus, denying entitlement to an initial compensable rating for 
an adjustment disorder with anxious features, and granting 
entitlement to an initial 10 percent rating for post-traumatic 
headaches.  The veteran appealed the October 2001 Board decision 
to the United States Court of Appeals for Veterans Claims (Court).  
In a March 2003 order, the Court granted a Joint Motion to Vacate 
and Remand filed by the parties, and vacated that portion of the 
Board's October 31, 2001 decision which denied entitlement to an 
increased rating for right ear hearing loss, denied entitlement to 
an initial evaluation in excess of 10 percent for tinnitus, and 
which denied entitlement to an initial compensable rating for an 
adjustment disorder with anxious features.  The Court's March 2003 
order dismissed the appeal with respect to the issue of the proper 
initial rating assignable for post-traumatic headaches.  The case 
was thereafter returned to the Board. 

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In the May 1999 rating decision which granted a 10 percent 
evaluation for right ear hearing loss, the RO assigned an 
effective date of October 30, 1998, for the grant of the 
compensable rating.  The Board mentions this because further 
procedural action is required before the Board may take 
jurisdiction over this issue.  The record reflects that the 
veteran, in statements submitted at his September 1999 hearing 
before a hearing officer at the RO, expressed disagreement with 
the effective date assigned the grant of a 10 percent evaluation 
for right ear hearing loss.  The Board notes that there is no 
indication that the veteran has been provided a statement of the 
case with respect to the issue of entitlement to an effective date 
earlier than October 30, 1998, for the grant of a 10 percent 
evaluation for right ear hearing loss.  Therefore, although the 
Board does not have jurisdiction to address the claim, it must be 
remanded for further development by the RO.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 20.200, 20.201 (2003).

Turning to the other issues listed on the title page of this 
action, the Joint Motion to Vacate and Remand concluded that the 
Board failed to adequately explain how the veteran had been 
properly informed of the information and evidence necessary to 
substantiate the claims, and how he had been properly advised of 
the respective burdens of he and VA in obtaining evidence in 
connection with those claims.

On review of the record it appears that the RO has not advised the 
veteran of the information and evidence necessary to substantiate 
his claims, or advised him of which evidence would be obtained by 
him and which evidence would be retrieved by VA in connection with 
his claims in compliance with 38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board is 
consequently of the opinion that a remand is required in order to 
ensure that the veteran receives the assistance to which he is 
entitled under the VCAA and the implementing regulations.  See 
generally, Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

Turning to the issue of entitlement to an increased disability 
rating for right ear hearing loss, the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, 116 Stat. 2822 (2002) amended 38 
U.S.C.A. § 1160, to provide that where a veteran has suffered 
deafness to a degree of 10 percent or more in one ear as a result 
of service-connected disability and deafness in the other ear as 
the result of non-service-connected disability not the result of 
the veteran's own willful misconduct, VA shall assign and pay to 
the veteran the applicable rate of compensation as if the 
combination of disabilities were the result of service-connected 
disability.  (The previous version of 38 U.S.C.A. § 1160 required 
total deafness in both ears.)  When last examined in February 
1999, the veteran exhibited total deafness in his service-
connected right ear, as well as hearing loss for VA purposes in 
his left ear.  See 38 C.F.R. § 3.385 (2003).  Under the 
circumstances, the Board is of the opinion that the veteran should 
be scheduled for another audiologic examination.

With respect to the veteran's tinnitus and adjustment disorder 
with anxious features, the record reflects that the veteran was 
last examined for those disorders more than five years ago in 
February 1999.  The Board is of the opinion that more contemporary 
medical evidence in the form of current VA examinations would be 
helpful in the adjudication of the instant claim.

The Board lastly notes that the veteran, through his 
representative, filed a VA Form 9 in July 1999, on which the box 
for requesting a hearing before a member of the Board in 
Washington, DC was marked.  In a separate statement accompanying 
the VA Form 9, however, the veteran, again through his 
representative, referred to the VA Form 9, and indicated that a 
hearing was requested before a hearing officer at the RO.  The 
veteran attended a local hearing before a hearing officer in 
September 1999.  It is unclear from the above whether the veteran 
intended to request both a hearing before a hearing officer and a 
hearing before a member of the Board, or whether he intended to 
only request a local hearing before a hearing officer.  On remand, 
the RO should seek clarification from the veteran.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should issue a statement of the case to the veteran and 
his representative addressing the issue of entitlement to an 
effective date earlier than October 30, 1998, for the grant of a 
10 percent evaluation for right ear hearing loss.  The veteran and 
his representative should be clearly advised of the need to file a 
timely substantive appeal with respect to the May 1999 rating 
decision.  If the veteran thereafter submits a timely substantive 
appeal with respect to this issue, the RO should undertake any 
other indicated development.  If, and only if, a timely appeal is 
submitted, this issue should be certified on appeal to the Board.

2.  The RO should contact the veteran and request that he clarify 
whether he desires a hearing before a member of the Board in 
Washington, DC in connection with the instant appeal.  Any 
response from the veteran should be associated with the claims 
file.

3.  The RO should send the veteran a letter explaining the VCAA 
that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The letter should explain what, if any, information (medical or 
lay evidence) not previously provided to the Secretary is 
necessary to substantiate the veteran's claims.  The letter should 
also specifically inform the veteran of which portion of the 
evidence is to be provided by the claimant, which part, if any, 
the RO will attempt to obtain on his behalf, and request that the 
veteran provide any evidence in his possession that pertains to 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

4.  The RO should contact the veteran and request that he identify 
the names, addresses and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to his claims.  With any necessary authorization 
from the veteran, the RO should attempt to obtain and associate 
with the claims file any medical records identified by the veteran 
which have not been secured previously.

5.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform the veteran and his 
representative of this and ask them to provide a copy of the 
outstanding medical records.

6.  The RO should thereafter arrange for a VA audiologic 
examination of the veteran to determine the severity of his right 
ear hearing loss; and the nature and severity of his tinnitus.  
All indicated studies should be performed and all findings should 
be reported in detail, including with respect to any left ear 
hearing loss.  The examiner should also provide an opinion 
concerning the impact of the veteran's right ear hearing loss and 
tinnitus on his ability to work.  The rationale for all opinions 
expressed should be provided.  The claims folder, including a copy 
of this REMAND, must be made available to and reviewed by the 
examiner.  The report is to reflect that a review of the claims 
file was made.  

7.  The RO should also arrange for a VA psychiatric examination of 
the veteran by a physician with appropriate expertise to determine 
the nature and extent of his adjustment disorder with anxious 
features.  All indicated studies, tests and evaluations deemed 
necessary should be performed.  The examiner should indicate with 
respect to each of the psychiatric symptoms identified under the 
schedular criteria for rating mental disorders whether such 
symptom is a symptom of the veteran's service-connected 
psychiatric disability.  

The examiner should also provide an opinion concerning the degree 
of social and industrial impairment resulting from the veteran's 
service-connected psychiatric disability, and a global assessment 
of functioning score with an explanation of the significance of 
the score assigned.  The rationale for all opinions expressed 
should be provided.  The veteran's claims file, including a copy 
of this remand, must be made available to the examiner for review.  
The examination report is to reflect whether such a review of the 
claims file was made.

8.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the VCAA and 
VA's implementing regulations.  Then, the RO should re-adjudicate 
the claims on appeal.

If the benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case and provide the veteran with an appropriate opportunity to 
respond.  The supplemental statement of the case should refer to 
the amended criteria for rating hearing loss.  See 64 Fed. Reg. 
25,208 (1999); The Veterans Benefits Act of 2002, Pub. L. No. 107-
330, 116 Stat. 2822 (2002).

After the veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).   

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



